

114 S1066 IS: Medicare Safe Needle Disposal Coverage Act of 2015
U.S. Senate
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1066IN THE SENATE OF THE UNITED STATESApril 23, 2015Mr. Isakson (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for coverage, as supplies associated
			 with the injection of insulin, of containment, removal, decontamination
			 and disposal of home-generated needles, syringes, and other sharps through
			 a sharps container, decontamination/destruction device, or sharps-by-mail
			 program or similar program under part D of the Medicare program.
	
		1.Short
 titleThis Act may be cited as the Medicare Safe Needle Disposal Coverage Act of 2015.
		2.Coverage of
			 containment, removal, decontamination and disposal of home-generated
			 needles,
			 syringes, and other sharps through a sharps container,
			 decontamination/destruction device, or sharps-by-mail program or similar
			 program under Medicare part D
			(a)In
 generalSection 1860D–2(e)(1)(B) of the Social Security Act (42 U.S.C. 1395w–102(e)(1)(B)) is amended by inserting after regulations of the Secretary the following: and including devices approved for home use by the Food and Drug Administration for the safe and effective containment, removal, decontamination and disposal of home-generated needles, syringes, and other sharps through a sharps container, decontamination/destruction device, or sharps-by-mail program or similar program.
			(b)Effective
 dateThe amendment made by subsection (a) shall take effect on January 1, 2016.